Citation Nr: 0925561	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  03-36 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right foot/toe 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The Veteran had active military service from April 1985 to 
August 1990.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision.


FINDING OF FACT

The medical evidence fails to link a current right foot/toe 
disability to the Veteran's time in service.


CONCLUSION OF LAW

Criteria for service connection for a right foot/toe 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.
 
The evidence of record demonstrates that the Veteran injured 
her right foot (specifically the fourth and fifth toes) while 
in service when a metal door was dropped on her right foot in 
June 1989.  She reported being placed on light duty for about 
a week, and she recalled her toes turning black.  She also 
recalled being told that nothing could be done for broken 
toes; although service treatment records, including x-rays, 
failed to show any evidence of any broken or fractured bone 
in her foot and she was reportedly treated for only a soft 
tissue contusion.  The Veteran denied that any surgical 
procedures were performed on any toe or on her right foot 
during active military service; although she did receive some 
treatment for foot pain.  In June 1989, it was also noted 
that the Veteran had a callus on the 4th digit of her right 
foot and she was instructed to soak her feet.

Following service, the Veteran reports that she continued to 
have right foot pain, and she testified that she sought 
treatment from Dr. Pennington shortly after service.  In an 
October 2004 letter, Dr. Pennington stated that he first 
started treating the Veteran in 1991 and he continued 
treating her for several years before she had to change 
doctors for insurance purposes.  The Veteran returned to Dr. 
Pennington's care in 2004, and he stated that he was 
currently treating her for chronic right foot pain (as well 
as other medical conditions that are unrelated to the right 
foot).  Dr. Pennington indicated that he had reviewed the 
Veteran's military and VA treatment records and found that 
she had a documented injury to her right foot in service that 
had persisted to the present day.  

However, despite VA's request for all of Dr. Pennington's 
treatment records since 1990 that dealt with treatment of the 
Veteran's right foot, only a couple treatment records were 
submitted; and none of the records actually contained a 
diagnosis of a right foot disability as the records 
repeatedly described the Veteran's foot condition only as 
right foot pain.

In April 2000 x-rays of the Veteran's right foot showed 
marked degenerative changes in the first metatarsal 
phalangeal joint, a chip fracture of uncertain age dorsal 
aspect base of the proximal phalanx of the great toe, and 
degenerative changes in the fourth PIP joint.

In May 2000, the Veteran underwent a bunionectomy with a 
correction of hallux limitus/rigidus of the right foot.  The 
Veteran reported that the doctor who performed surgery on her 
foot had stated that the force from the door and the damage 
over the years had forced a bunion to form on her foot.  
However, there is no such statement contained in the surgical 
records; and it is noted that a lay person's account of what 
a physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Furthermore, 
an x-ray of the Veteran's right foot from just after the 
surgery was normal, aside from evidence of the recent 
surgery.  

At a VA examination in July 2002, x-rays showed significant 
osteoarthritic changes around the MP joint of the great toe, 
which suggested the presence of gout.  The Veteran was 
diagnosed with status post-modified McBride bunionectomy with 
corrections of hallux limitus rigidus of the right foot; 
status post soft tissue contusion; significant osteoarthritis 
of the right metatarsophalangeal joint of the great toe.  At 
the examination the Veteran related the events surrounding 
the door being dropped on her right fourth toe.  She 
indicated that she was treated with Motrin and light duty for 
a while before being returned back to full duty.  Since then 
the Veteran reported having continuing pain, stiffness, and 
lack of endurance and at times she would limp due to pain in 
her right foot; although the Veteran denied any corrective 
shoes, shoe inserts, canes or crutches.  The Veteran also 
reported her bunionectomy in 2000; and it was noted that she 
walked with a limp; but no significant deformities were noted 
in her lower extremities (including feet), and the Veteran 
had normal range of motion in her ankle.  

The Veteran was provided with a second VA examination in 
February 2007 in order to investigate the etiology of her 
reported right foot pain.  The Veteran complained that any 
time she has to do prolonged walking or standing her right 
foot would give her significant problems.  The examiner noted 
that the Veteran reported being struck by the door in the 
lateral two toes on her right foot whereas the bunionectomy 
was performed on the great toe of her right foot.  The 
examiner stated that there was no evidence of a bunion in 
service and no reason to attribute the bunionectomy to her 
time in service.  

However, because the examination report only addressed the 
relationship between the Veteran's bunionectomy in 2000 and 
service; and failed to offer any discussion regarding other 
right foot findings (including plantar flexed 4th and 5th 
toes, hyperkeratotic skin, fibromas on the sole of her foot, 
and old fractures of the 2nd and 3rd metatarsals) and service, 
the Board remanded the Veteran's claim for an additional 
examination.

The Veteran underwent this third VA examination in August 
2008, where the examiner found tenderness to palpation of the 
entire forefoot with painful motion of the ankle and toes.  
The examiner diagnosed the Veteran with hallux limitus with 
hallux valgus and postoperative residuals; and degenerative 
changes were noted in the Veteran's right foot.  However, the 
examiner opined that it was less likely than not that the 
Veteran's current foot condition was related to the incident 
in service.  The examiner explained that x-rays obtained 
immediately after the trauma demonstrated no evidence of a 
fracture or dislocation and were interpreted as showing a 
normal right foot.  It was noted that the Veteran later went 
on to develop hallux valgus with degenerative changes which 
the examiner indicated was commonly associated with aging and 
therefore would not be directly attributable to service.  The 
examiner did note that a chip fracture was seen in the fourth 
proximal phalanx of unknown chronicity that was not seen on 
the x-ray taken while on active duty, and he noted that the 
Veteran denied any additional foot injuries.  However, the 
examiner found that while it was possible such a chip 
fracture was overlooked, he found that to conclude this would 
require speculation and assumption.  Furthermore, it is noted 
that the examiner reported that the chip was on the fourth 
toe (i.e. the toe that was injured by the door), but the x-
ray from April 2000 actually shows the chip was present on 
the great toe of the Veteran's right foot, not the fourth 
toe; thereby lending further support to the examiner's 
contention that the Veteran's current right foot disabilities 
are not related to her time in service.

The examiner also stated that the Veteran's range of motion 
was out of proportion with her symptoms which made it more 
difficult to provide objective data that would link her 
current right foot condition to her foot injury in service.

The Veteran's representative acknowledged the negative 
opinion from the examiner, but argued that the opinion had a 
flawed rationale.  The representative accepted that the 
Veteran had problems with her big toe joint on her right 
foot, but indicated that this was a completely separate 
condition from that of the fourth toe joint; and she 
disagreed with the examiner's conclusion that the 
degenerative changes were age related rather than to the 
trauma related.  Additionally, the representative argued that 
there was no other injury that might have resulted in the 
chip of the bone and she suggested that the chip fracture was 
simply missed by the radiologist in service who found no 
fractures in the right foot.  However, as noted above, the 
chip was not actually on the fourth toe; and, therefore, it 
was not on a toe that was allegedly injured during service.

The Board has carefully considered the arguments that the 
Veteran's representative has advanced; however, while she 
believes that the VA examiner's opinion was flawed, the Board 
sees no reason to doubt the conclusion of the examiner.  A 
lay person (such as the Veteran or her representative) is 
competent to report symptoms such as pain.  Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, neither 
the representative, nor the Veteran, is medically qualified 
to prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, they 
are not competent to diagnose a foot disability such as 
arthritis or to opine as to its etiology.

With regard to the chip fracture, the facts show that x-rays 
taken in service failed to reveal a chip fracture, and a chip 
fracture was only noted on x-rays taken in April 2000, a 
decade after the Veteran was removed from service, and the 
chip fracture was noted on the great toe, not the fourth toe.  
Furthermore, an x-ray taken a month later in May 2000 did not 
discuss any chip fracture, stating that an examination of the 
Veteran's right foot was unremarkable (aside from the 
residuals from the bunionectomy).  As such, the Board 
concludes that the mere fact that a chip fracture was noted 
does not undermine the VA examiner's opinion, nor does it 
warrant another examination.

The Board has also reviewed Dr. Pennington's treatment 
records and letter; but, while Dr. Pennington indicated that 
the Veteran had some pain in her right foot following 
service, he never actually diagnosed a right foot disability.  
He merely stated in October 2004 that the Veteran was being 
treated for right foot pain; however, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

While it is not disputed that the Veteran currently has 
several right foot disabilities, the medical opinions of 
record that have addressed the etiologies of these 
disabilities have found them to be unrelated to service.

As such, the criteria for service connection have not been 
met, and the Veteran's claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided letters 
dated in June 2003 and November 2006, which informed the 
Veteran of all the elements required by the Pelegrini II 
Court as stated above; as well as informing her how 
disability ratings and effective dates are formulated.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained 
(including a request to Dr. Pennington for his records from 
1990 to the present dealing with his treatment of the 
Veteran's right foot condition).  The Veteran was also 
provided with several VA examinations (the reports of which 
have been associated with the claims file).  Additionally, 
the Veteran testified at a hearing before the Board and was 
offered the opportunity to testify once again at a second 
hearing before the Board because the Veterans' Law Judge who 
had conducted the initial hearing had left the Board, but she 
declined that invitation, and has not affirmatively requested 
that another examination be scheduled.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a right foot/toe disability is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


